PER CURIAM
In this workers’ compensation case, we review for substantial evidence. Armstrong v. Asten-Hill Co., 90 Or App 200, 752 P2d 312 (1988).
The referee held, on the basis of detailed findings of fact, that claimant’s lower back condition was compensable as a material worsening of a 1985 on-the-job injury. On de novo review, the Board reversed. The Board’s order is inadequate for judicial review. Although the order concludes that claimant’s condition is the result of an off-the-job injury, it contains inadequate findings or explanation to support that conclusion. “When the Board reverses, adequate judicial review requires specific findings in the Board’s opinion substantiating its contrary conclusion.” Johnston v. James River Corporation, 91 Or App 721, 756 P2d 696 (1988).
Reversed and remanded for reconsideration.